Citation Nr: 0307929	
Decision Date: 04/25/03    Archive Date: 04/30/03

DOCKET NO.  02-11 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for below-the-knee 
amputation of the left leg, secondary to a service-connected 
shell fragment wound of the left thigh.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that denied service connection for below-the-
knee amputation of the left leg, secondary to a service-
connected shell fragment wound to the left thigh.

The Board notes that in a letter to the Secretary dated in 
August 2002, the veteran raised the issues of right shoulder 
paralysis and a bilateral arm/wrist disorder.  These claims 
were again noted during the November 2002 travel board 
hearing.  These issues are referred to the RO for appropriate 
action.


REMAND

Although the Board may initiate additional development, 
pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2)(2002), it is still within the Board's discretion 
to remand cases to the agency of original jurisdiction (AOJ) 
pursuant to 38 C.F.R. § 19.9(a)(1)(2002).  After review of 
the record, the Board finds that a remand of the issue to the 
AOJ is appropriate. 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  

The Act and implementing regulations essentially eliminate 
the concept of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  

A review of the record revealed that the RO issued a rating 
decision in the current claim in May 2001.  By the time the 
veteran initiated the appeals process in February 2002, the 
VCAA had been in effect for more than one year, which gave 
the RO ample opportunity to familiarize itself with the new 
law and the duties it imposed.  In spite of this, the June 
2002 statement of the case (SOC) failed to notify the veteran 
of the provisions of the law, which include a new duty to 
notify and assist the veteran.  In addition to the absence of 
specific notification, there is no evidence in the claims 
file to show that the veteran received any documents from VA 
that can be construed as satisfying the statutory and 
regulatory requirements.  The Board notes that the case 
remained in the RO's possession until January 2003, at which 
time it was certified to the Board.  The complete omission of 
the law on the part of the RO constitutes noncompliance.

In light of the significant changes that occurred as a result 
of the VCAA, the RO will be given another opportunity to 
comply, as adjudication of the claim without prior 
notification of the law would be potentially prejudicial to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
394 (1993).  

Action taken by the RO to comply with the VCAA should include 
contacting the veteran to obtain the names of physicians and 
healthcare providers who treated the veteran for a left leg 
disorder from the time he separated from service in October 
1945 until October 2000.  The RO should make reasonable 
efforts to obtain any treatment records and associate them 
with the claims file.

In addition, the Board notes that the evidence includes a 
statement from a private physician dated in July 2001.  In 
the letter, Ralph J. Froio, M.D., opined that several health 
problems including peripheral vascular disease and 
amputation, and the veteran's war injuries warranted 
consideration of some service connection.  In view of the 
foregoing, the veteran should be scheduled for a VA 
examination to determine the etiology of the disorder that 
led to the below-the-knee amputation of the left leg.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for a 
left leg disorder from October 1945 to 
October 2000.  After securing the 
necessary releases, the RO should request 
copies of any medical records that have 
not been previously obtained.  Any such 
records obtained should be associated 
with the claims file.  Unsuccessful 
attempts at procuring any medical records 
must be documented in writing.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2002) are fully complied 
with and satisfied.

3.  After responses and/or medical 
records have been obtained and associated 
with the claims file, make arrangements 
with the appropriate VA medical facility 
for the veteran to be afforded a vascular 
examination to determine the nature and 
etiology of his vascular disorder.  Send 
the claims folder to the physician for 
review.  Any tests or studies deemed 
necessary to make this determination 
should be undertaken or ordered by the 
physician.  The report should indicate 
that the records were reviewed.  A full 
history of the veteran's left leg injury 
should be reported.  The physician is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that the vascular disorder that 
necessitated the below-the-knee 
amputation of the left leg was secondary 
to a shell fragment wound to the left 
thigh that occurred in service.  The 
physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record.  The veteran is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.  

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should readjudicate this 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




